Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing REGISTRATION NO. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 USA TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Pennsylvania (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 23-2679963 (I.R.S. Employer Identification Number) 100 Deerfield Lane, Suite 140 Malvern, Pennsylvania 19355 (610) 989-0340 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) George R. Jensen, Jr. Chief Executive Officer USA Technologies, Inc. 100 Deerfield Lane, Suite 140 Malvern, Pennsylvania 19355 (610) 989-0340 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Douglas M. Lurio, Esquire Lurio & Associates, P. C. One Commerce Square 2005 Market Street, Suite 2340 Philadelphia, PA 19103-7015 (215) 665-9300 (Approximate date of proposed sale to the public) From time to time after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] CALCULATION OF REGISTRATION FEE Proposed Maximum Title of each Offering Proposed class of Price Maximum Amount of Securities to Amount to be Per Unit Aggregate Registration be Registered Registered (1) Offering Price Fee Common Stock, no par value 2,100,017 shares(2) $7.20 $15,120,122.40 $1,617.85 11,454 shares(3) $7.20 $ 82,468.80 $ 8.82 30,520 shares(4) $7.20 $ 219,744.00 $ 23.51 16,667 shares(5) $7.20 $ 120,002.40 $ 12.84 54,494 shares(6) $7.20 $ 392,356.80 $ 41.98 77,000 shares(7) $7.20 $ 554,400.00 $ 59.32 TOTAL 2,290,152 shares $16,489,094.40 $1,764.32 (8) (1) Pursuant to Rule 457c, the registration fee has been calculated at the average of the bid and ask price within 5 days prior to the date of the filing of the registration statement. (2) Represents (i) 1,400,000 shares issued by us to certain investors (the Buyers), pursuant to Stock Purchase Agreements dated December 13, 2006 (Stock Purchase Agreements), and (ii) 700,017 shares issuable by us upon the exercise of warrants, which were issued pursuant to the Stock Purchase Agreements, and which are exercisable at any time through December 31, 2011. (3) Represents 11,454 shares issuable by us upon the exercise of five-year warrants, which were issued to William Blair & Co., LLC (Blair), under our Agreement with Blair dated November 19, 2006, as compensation for its services as the exclusive placement agent for the placement of the shares sold under the Stock Purchase Agreements. 2 (4) Represents 30,520 shares issued to George R. Jensen, Jr., under his employment agreement. (5) Represents 16,667 shares issued to Stephen Herbert under his employment agreement. (6) This registration statement amends our registration statement on Form S-1, Commission File No. 333-130992, and pursuant to Rule 429 of the Securities Act of 1933, as amended, carries forward 54,494 shares issuable upon exercise of the 2005-G warrants. (7) This registration statement amends our registration statement on Form S-1, Commission File No. 333-130992, and pursuant to Rule 429 of the Securities Act of 1933, as amended, carries forward 77,000 shares issuable upon exercise of the 2006-A warrants. (8) $1,609.55 of the filing fee is being paid at the time of filing this registration statement. $64.14 of the filing fee was previously paid and is offset against the currently due filing fee in connection with the Companys registration statement No. 333-130992 filed on January 12, 2006 relating to the 54,495 shares described in footnote (6) to this table. $90.63 of the filing fee was previously paid and is offset against the currently due filing fee in connection with the Companys registration statement No. 333-130992 filed on January 12, 2006 relating to the 77,000 shares described in footnote (7) to this table. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission ("SEC") is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. 3 PROSPECTUS USA TECHNOLOGIES, INC. 2,290,152 shares of Common Stock THE OFFERING The resale by our selling shareholders of up to 2,290,152 shares of common stock in the over-the-counter market at the prevailing market price or in negotiated transactions. We will receive no proceeds from the sale of the shares by the selling shareholders. We will receive proceeds from the sale of shares issuable by us upon the exercise of warrants by a selling shareholder. Because the selling shareholders will offer and sell the shares at various times, we have not included in this prospectus information about the price to the public of the shares or the proceeds to the selling shareholders. Our common stock is included for quotation on the over-the-counter bulletin board under the symbol "USAT.OB." The closing bid price for the common stock on January 3, 2007, was $7.20 per share. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE SHARES ONLY IF YOU CAN AFFORD A COMPLETE LOSS. Please refer to Risk Factors beginning on Page 7. Simultaneously with this offering, and in addition to the shares offered by this prospectus, certain other selling shareholders are concurrently offering for resale up to 2,360,855 shares through an additional prospectus dated December 6, 2006. Of such shares, an aggregate of 146,707 shares are being offered for resale in such other prospectus by four selling shareholders who are also selling shareholders in this prospectus. See the selling shareholders table beginning on page67 of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities or passed on the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is January 9, 2007. 4 TABLE OF CONTENTS Contents Page Prospectus Summary 6 Risk Factors 7 Use of Proceeds 19 Selected Financial Data 20 Quarterly Financial Data 21 Quantitative and Qualitative Disclosures About Market Risk 21 Managements Discussion And Analysis of Financial Condition and Results of Operations 22 Other Events 36 Business 38 Management 54 Principal Shareholders 63 Certain Transactions 65 Selling Shareholders 67 Market for Common Stock 71 Plan of Distribution 73 Description of Securities 74 Legal Matters 78 Experts 79 Where You Can Find Additional Information 79 Financial Statements F -1 5 PROSPECTUS SUMMARY OUR COMPANY USA Technologies, Inc. (the Company, We and Our) was incorporated in the Commonwealth of Pennsylvania in January 1992. The Company offers a suite of networked devices and associated wireless non-cash payment, control/access management, remote monitoring and data reporting services. As a result of the acquisition of the assets of Bayview Technology Group, LLC ("Bayview") in July 2003, our Company also manufactures and sells energy management products which reduce the power consumption of various equipment, such as refrigerated vending machines and glass front coolers, thus reducing the energy costs associated with operating this equipment. OUR BUSINESS Our networked devices and associated services enable the owners and operators of everyday, stand-alone, distributed assets, such as vending machines, personal computers, copiers, faxes, kiosks and laundry equipment, the ability to remotely monitor, control and report on the results of these distributed assets, as well as the ability to offer their customers alternative cashless payment options. OUR MARKET Our customers fall into the following categories; vending machine owners and/or operators, business center operators which include hotels and audio visual companies, commercial laundry operators servicing colleges and universities, brand marketers wishing to provide their products or services via kiosks or vending machines and equipment manufacturers such as consumer electronics, appliances, building control systems, factory equipment and computer peripherals that would like to incorporate the technological features of our networked devices (i.e. remote monitoring, reporting and control as well as cashless payments) into their products. Customers for our energy management products also include energy utility companies and operators of glass front coolers. RESEARCH AND DEVELOPMENT COSTS Research and development expenses, which are included in general and administrative and compensation expense in the Consolidated Statements of Operations, were approximately $974,000, $1,364,000, and $688,000 for the years ended June 30, 2006, 2005 and 2004, respectively, and $303,000 and $220,000 for the three months ended September 30, 2006 and 2005, respectively. 6 ABOUT OUR OFFERING Our selling shareholders are, as of the date of this prospectus, as follows: * the holders of 1,400,000 shares; * holders of unexercised warrants which, if exercised, would represent 842,965 shares (based upon the price of our shares of $7.20 on January 3 , 2007, 711,471 of these warrants are in the money); * 30,520 shares held by our Chairman and Chief Executive Officer, George R. Jensen, Jr.; and * 16,667 shares held by our President and Chief Operating Officer, Stephen P. Herbert. Based upon the 6,836,916 shares of Common Stock outstanding as of November 3, 2006, and taking into account the 1,400,000 shares referred to above that were purchased from us after November 3, 2006, and assuming all of the warrants are exercised, we would have 9,079,881 shares outstanding. The shares covered by this prospectus would be offered by our selling shareholders at the market price at the time of resale. Our selling shareholders may also sell their shares to other investors in a transaction not on the open market. There is no requirement that our selling shareholders sell their shares pursuant to this prospectus. We will not receive any of the proceeds raised by the offering. We would receive proceeds from the exercise of the warrants referred to above. RISK FACTORS RISKS RELATING TO OUR BUSINESS We have a history of losses since inception and if we continue to incur losses the price of our shares can be expected to fall. We have experienced losses since inception. We expect to continue to incur losses for the foreseeable future as we expend substantial resources on sales, marketing, and research and development of our products. From our inception through September 30, 2006, our cumulative losses are approximately $131.6 million. For our fiscal years ended June 30, 2004, 2005 and 2006, we have incurred net losses of $21,426,178, $15,499,190, and $14,847,076, respectively, and a net loss of $3,680,314 million during the three months ended September 30, 2006. If we continue to incur losses, the price of our common stock can be expected to fall and our future operating prospects harmed. Our existence is dependent on our ability to raise capital. There is currently limited experience upon which to assume that our business will generate sufficient revenues to cover our expenses. From inception, we have generated funds primarily through the sale of securities. Although we believe we have adequate existing resources to provide for our funding requirements through at least June 30, 2007, there can be no assurances we will be able to continue to generate sufficient funds thereafter. We expect to raise funds in the future through sales of our debt or equity securities until such time, if ever, as we are able to operate profitably. During the 7 fiscal year ended June 30, 2006, cash used in operating activities was approximately $924,000 per month. Using the prior fiscal year as a basis for estimating cash requirements for the year ending June 30, 2007 (which assumes a static level of revenues), cash requirements for the fiscal year 2007, including requirements for capital expenditures and repayments of long-term debt, would be approximately $11,600,000.
